Citation Nr: 0836002	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1997 to 
March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Pursuant to the VCAA, receipt of 
a complete or substantially complete application for benefits 
requires VA to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate the claim.  This 
duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2007).  Additionally, VA is required to 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  Upon further review 
of the claims folder in the present case, the Board finds 
that additional evidentiary development of the claim for 
service connection for PTSD is necessary for the following 
reasons.  

Throughout the current appeal, the veteran has asserted that, 
during advanced technical training, she was raped by a 
sergeant.  Although she did not initially report the rape to 
anyone, later, during permanent duty, she confided in a 
fellow servicewoman.  While she admits to not having had many 
behavioral problems during service as a result of the sexual 
assault, she does describe experiencing over the subsequent 
years suppression of feelings, a lack of motivation and 
self-esteem, frequent nightmares, startle responses, intimacy 
problems, multiple marriages, promiscuity, and isolation from 
her family.  See, e.g., August 2007 hearing transcript 
(T.) at 3-12, 14-15.  In a May 2004 statement, the 
servicewoman whom the veteran had confided in supported these 
contentions.  

At the Travel Board hearing conducted in August 2007, the 
veteran testified that she has received post-service 
psychiatric treatment from Dr. Burrell and Dr. Magnus at the 
VA Clinic in New Port Richey, and that she has also received 
similar care at the Zephyrhills VA Outpatient Clinic (VA 
OPC).  T. at 7, 16-18.  Previously, in a statement received 
at the RO in August 2006, the veteran asserted that, in 1999 
within one year of her separation from active service, she 
had begun to receive pertinent treatment at the VA OPC in New 
Port Richey, Florida.  Importantly, the earliest records of 
psychiatric treatment that the veteran received after her 
separation from service, which are included in the claims 
folder, are dated in November 2003.  A remand of the 
veteran's PTSD claim is, therefore, necessary to attempt to 
obtain copies of all available records of post-service 
psychiatric treatment that she has received.  

Further, a review of the claims folder indicates that the RO 
has made several unsuccessful attempts to obtain the 
veteran's service personnel records.  However, the RO does 
not appear to have used all of the veteran's former last 
names.  On remand, therefore, another attempt should be made 
to procure, and to associate with the claims folder, copies 
of all available previously unobtained service personnel 
records.  In conducting this search, the RO should use the 
veteran's current, and all former, last names.  (The veteran 
testified during the August 2007 Travel Board hearing that 
she also does not have a copy of her service personnel 
records.  T. at 15-16.)

Moreover, service medical records reflect treatment for 
depression in November 1998 and complaints of depression or 
excessive worry in December 1998.  Available post-service 
medical records provide a diagnosis of PTSD since November 
2003.  In particular, these post-service reports provide the 
following findings:  "PTSD by means of sexual battery" 
(February 2004), "PTSD secondary to sexual battery" (April 
2004), "PTSD due to military sexual assault" (July 2006), 
and "PTSD due to MST" (July 2006 through January 2007).  
Significantly, however, these outpatient psychiatric 
evaluations have not included opinions from the treating 
medical professionals as to whether the veteran's complaints 
of suppression of feelings, a lack of motivation and 
self-esteem, frequent nightmares, startle responses, intimacy 
problems, multiple marriages, promiscuity, and isolation from 
her family-following her purported rape during service-
constitute a stressor sufficient to support the diagnosed 
PTSD.  Furthermore, during the current appeal, the veteran 
has not been provided a VA examination that addresses this 
question with respect to her PTSD claim.  On remand, 
therefore, the veteran should be scheduled for a VA 
examination.  

Accordingly, in light of the foregoing, this case is REMANDED 
to the Agency of Original Jurisdiction (AOJ) for the 
following actions:  

1.  After obtaining from the veteran 
the last name of her first husband, the 
AOJ should conduct another search for 
any additional service personnel 
records that may be available.  In 
conducting this search, the AOJ should 
use the veteran's maiden name as well 
as the last names of her two former 
husbands and her current spouse.  

If the records are unable to be located 
following the above efforts, an 
appropriate statement should be 
prepared that describes all of the 
search actions that have been 
undertaken in support of the finding, 
if appropriate, that it would be futile 
to continue additional search efforts 
for the service personnel records.  

2.  Also, the AOJ should obtain copies 
of any records of psychiatric treatment 
that the veteran may have received from 
Dr. Burrell and Dr. Magnus at the New 
Port Richey VA OPC, and from the 
Zephyrhills VA OPC, since her 
separation from service in March 1999 
to the present.  In conducting this 
search, the AOJ should use the 
veteran's maiden name as well as the 
last names of her two former husbands 
and her current spouse.  All reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature, 
extent, and etiology of any diagnosed 
PTSD that she may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies 
requested by the examiner, if any, 
should be conducted.  

All pertinent psychiatric pathology 
shown on evaluation should be noted in 
the examination report.  After 
conducting a complete and thorough 
review of the veteran's claims folder 
and interview with the veteran, the 
examiner should specifically state 
whether a diagnosis of PTSD is 
appropriate.  

Additionally, the examiner should 
express an opinion as to whether the 
evidence of purported behavior changes 
that occurred following the reported 
in-service sexual assault-including 
suppression of feelings, a lack of 
motivation and self-esteem, frequent 
nightmares, startle responses, intimacy 
problems, multiple marriages, 
promiscuity, and isolation from 
family-indicates that a personal 
assault occurred during service.  If 
this answer is in the affirmative, the 
examiner should also indicate whether 
this stressor is sufficient to support 
the diagnosed PTSD.  A complete 
rationale should be provided for all 
opinions expressed.  

4.  Following the completion of the 
above, the AOJ should re-adjudicate the 
claim for service connection for PTSD.  
If the decisions remain in any way 
adverse to the veteran, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

An appellant has the right to submit additional evidence and 
argument on a matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



